 



Exhibit 10.28
FIRST AMENDMENT
TO THE
IRWIN FINANCIAL CORPORATION
AMENDED AND RESTATED SHORT TERM INCENTIVE PLAN
     WHEREAS, Irwin Financial Corporation (the “Company”) maintains the Irwin
Financial Corporation Amended and Restated Short Term Incentive Plan (the
“Plan”); and
     WHEREAS, the Company may amend the Plan from time to time under Section
9(a) of the Plan.
     NOW THEREFORE, the Plan is hereby amended as follows:

1.   Section 3(g) of the Plan is hereby deleted in its entirety and replaced
with the following:

  “(g) COVERED OFFICER means any employee who is an “executive officer” (as
defined under SEC Rule 3b-7) of the Company.”

2.   Section 5 of the Plan is hereby deleted in its entirety and replaced with
the following:

     “5. Administration

  a)   The Committee is responsible for, and shall have full power to,
administer the Plan subject to the requirements of applicable law. The Committee
shall have the right to make rules and regulations as it deems appropriate to
administer the Plan, to construe and interpret the Plan, to decide all questions
of eligibility, and to determine the amount and time of payment of benefits
hereunder to the fullest extent provided by law and in its sole discretion. Any
interpretations or decisions made in good faith by the Committee will be
conclusive and binding on all persons having any interest in the Plan.     b)  
The Committee may delegate (i) to one or more of its members such of its duties,
powers and responsibilities as it may determine; (ii) to the Board the power to
grant Awards to Participants who are not Covered Officers as of the time of
grant, and (iii) to such other individuals as it determines such ministerial
tasks as it deems appropriate. In the event of any delegation described in the
preceding sentence, the term “Committee” shall include the person or persons so
delegated to the extent of such delegation.     c)   The Committee and each
member thereof, and any person acting pursuant to authority delegated by the
Committee, shall be entitled, in good faith, to rely or act upon any report or
other information furnished by any Covered Officer, other officer or employee of
the Company or a parent, subsidiary or affiliate, the

 



--------------------------------------------------------------------------------



 



      Company’s independent auditors, consultants or any other agents assisting
in the administration of the Plan. Members of the Committee, any person acting
pursuant to authority delegated by the Committee, and any officer or employee of
the Company or a parent, subsidiary or affiliate acting at the direction or on
behalf of the Committee or a delegee shall not be personally liable for any
action or determination taken or made in good faith with respect to the Plan,
and shall, to the extent permitted by law, be fully indemnified and protected by
the Company with respect to any such action or determination.

3.   Section 6(b) is hereby amended by adding the following sentence after the
first sentence thereof:

“In addition, risk management may be selected by the Committee as an objective
performance-based goal for an Award to a Participant who is a not a Covered
Officer at the time of grant.”

4.   This First Amendment shall be effective for all Performance Periods
beginning on or after January 1, 2007.   5.   Capitalized terms not defined in
this First Amendment shall have the meanings set forth in the Plan.   6.  
Except as modified and amended by this First Amendment, the Plan remains in full
force and effect.

     IN WITNESS WHEREOF, Irwin Financial Corporation has caused this First
Amendment to be executed on its behalf by its duly authorized officer this 18th
day of May, 2007.

                  IRWIN FINANCIAL CORPORATION
 
           
 
  By:   /s/ Thomas D. Washburn    
 
           
 
  Its:   Executive Vice President    
 
           

     
Attest:
   
 
   
/s/ Ellen Z. Mufson, Assistant Secretary
   
Date: May 18, 2007
   

 